DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. Applicant argues that Weidmann does not teach the claimed invention since Weidmann discloses receiving light from an external source in addition to receiving light from a sample. However, applicant’s argument is not persuasive since the claim does not exclude multiple sources. Applicant’s remaining arguments with respect to the newly added limitations have been addressed below in view of Feitisch.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidmann (US 20220099489 A1) in view of Reininger (US 6100974 A) and Feitisch (US 20130250301 A1).
With regards to claims 1 and 18, Weidmann discloses a spectrometer comprising: an optical assembly including a telescope [0098], a grating [0111] and a relay system [0101]; and a focal plane module including a first detector 240 and a second detector 245, wherein: i) the optical assembly is configured to: receive light from an object or scene through the telescope, thereby focusing the light, and split focused light by the relay system into a first beam and a second beam (Fig. 7) [0103-0107], and ii) the focal plane module is configured to: receive the first beam by the first detector to generate a first output signal in correspondence with the first beam, and receive the second beam by the second detector to generate a second output signal in correspondence with the second beam [0105, 0108]. Weidmann does not explicitly teach wherein the grating receives the focused light through the relay system and splitting the received light by the grating, but instead teaches a beam splitter. Those skilled in the art at the time the invention was filed recognize that beam splitters and grating are considered obvious substitutions. For example, Feitisch teaches a spectrometer comprising: an optical element for splitting a beam of light into two beams, said beams being directed to a corresponding detector, wherein the optical element may comprise a beam splitter or a grating [0038]. Substituting the beam splitter taught by Weidmann with the grating taught by Feitisch would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Weidman also discloses that some application may require analysis over different ranges of wavelengths [0004] for use in atmospheric sensing [0003], but does not specify wherein the first beam is within a first spectral range and wherein the second beam is within a second spectral range different from the first spectral range, in addition to their corresponding detectors. Reininger teaches a spectrometer comprising a first and a second detector configured to detect light that has been split into different spectral bands (column 2, lines 31-64) essentially eliminating spatial and spectral distortion and producing a high quality visual image in conjunction with spectral information (column 1, lines 64-67). In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Weidman with the claimed configuration.
With regards to claims 5, 6, and 19, the combination of Weidmann and Reininger does not teach the claimed wavelengths. However, it is noted that such a modification was known and considered an obvious matter of design choice. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify the combination of Weidmann and Reininger with the claimed wavelengths to analyze samples responsive to the claimed wavelength ranges.
With regards to claim 16, the combination of Weidmann and Reininger does not teach the claimed pinhole. However, those skilled in the art appreciate that such a modification was already well known. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify the combination of Weidmann and Reininger with the claimed pinhole in order to provide a desired field of view.
With regards to claim 17, Weidmann does not explicitly teach a spacecraft. However, Weidman does teach applications include atmospheric remote sensing including from ground, airborne and satellite platforms, characterization of combustion or similar remote systems such as furnaces or in volcanology, and in astronomical studies of stars, galaxies and other remote source [0003]. In addition, Reininger teaches a spacecraft comprising a spectrometer for planetary atmospheric sounding, planetary mineralogical mapping, forestry and vegetation mapping, pollution monitoring, ocean mapping, and petroleum field mapping (column 10, line 61-column 11, line 5). Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Weidmann with the claimed spacecraft to perform the applications as taught by Weidmann and Reininger.
With regards to claim 20, the combination of Weidmann and Reininger does not teach the claimed step. However, it is noted that controlling the temperatures of operating detectors was already known and commonly controlled to reduce heat emissions and/or improve detector performance. Therefore, in view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify the combination of Weidmann and Reininger with the claimed step.

Allowable Subject Matter
Claims 2-4 and 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art teach a spectrometer comprising: a relay system comprising a first relay with three mirrors and wherein the grating is disposed on a secondary mirror of the first relay; and wherein the first detector comprises a high-operating-temperature barrier infrared detector and the second detector comprises a thermal detector, in combination with the other claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884